DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission including amendment to the claims filed on 9/09/2020 has been entered.
3.  	Claims 1, 5, 11, 28, and 30 have been amended. Claims 1, 3, 5-11, 13-18, and 28-31 are pending and will be considered for examination.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4. 	Claims 1, 6-7, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Smart Method of managing notification on mobile device” (IPCOM000245581D, published on March 21, 2016, hereinafter SamrtNotification) in Hauser et al. (US 2014/0344375 A1) in view of Hirano et al. (US 2016/0334879 A1) and further in view of Tang, Ky (US 2012/0150853 A1).
	As in independent Claim 1, SamrtNotification teaches an electronic device (pages 2-6, a mobile device) comprising: 
	a display (page 1, the mobile device inherently comprises a display); and 
 	a speaker (page 1, the mobile device inherently comprises a speaker); and 
	a processor (page 1, the mobile device inherently comprises a processor) configured to: 
	detect execution of a currently executed application among a plurality of applications to which different priorities are set (pages 2-6, the mobile device determines a currently executed/active application among a plurality of applications to which different priorities are set);
 	control displaying, by the display, a screen, in response to detecting execution of the currently executed application (pages 2-6, the mobile device controls displaying the active application on a screen/display of the mobile device); 
 	identify receiving a notification and a priority of the notification (pages 2-6, the mobile device identifies a received notification and a priority of the notification);
 	compare the priority of the notification to a priority of the currently executed application (pages 2-6, the mobile device determines whether the priority of the receive d notification is higher or lower than the active application);
 	in response to the priority of the notification being higher than or equal to a priority of the currently executed application, control displaying a notification message of the notification on the screen (pages 2-6, when the priority of the received notification is 
 	SamrtNotification does not explicitly teach in response to the priority of the notification being lower than the priority of the currently executed application, control output of audio content based on at least part of the notification and output of the generated audio content with the notification message being displayed with a transparency corresponding to the priority of the notification; and starting a timer for accepting an input with respect to an application which provides the notification.
 	However, in the same filed of the invention, Hauser teaches in response to the priority of the notification being lower than the priority of the currently executed application, controlling output of audio content based on at least part of the notification and outputting of the generated audio content with the notification message (fig. 6 and at least pars. 77-78, a user can set a type of notification for each priority level associated with an application/event. The user may set different types of notifications for different types of events. The user may further set any desired combination of audible, visual, and tactile notifications with different priority levels thus, the user may set and output only an audible notification when a received notification is lower than a current application without a visual notification; further see pars. 52-55).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio Hauser such that different types of the notifications associated with applications can be provided to the user of the mobile device based on the priority levels between the received notification and the active application. The motivation or suggestion would be to provide different types of notifications based on priority levels for reducing interruptions by the notifications and enhancing user experiences. 
SamrtNotification and Hauser do not teach that the notification message being displayed with a transparency corresponding to the priority of the notification; and starting a timer for accepting an input with respect to an application which provides the notification.
However, in the same filed of the invention, Hirano teaches that the notification message being displayed with a transparency corresponding to the priority of the notification (fig. 5, at least pars. 31, 62, notifications can be displayed with a transparency corresponding to the emphasis level of the notification).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the displaying of the notification with transparency based on the emphasis level of the notification taught by Hirano such that different types of the notifications associated with applications can be provided with transparency based on the emphasis level of the notification when the device when the device provides the notification. The 
	SamrtNotification, Hauser, and Hirano do not teach starting a timer for accepting an input with respect to an application which provides the notification.
 	However, in the same filed of the invention, Tang teaches starting a timer for accepting an input with respect to an application which provides the notification (figs. 8-9, at least pars. 94, and 80, 82, a time frame (or time period) can be set for accepting a notification).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the displaying of the notification with transparency based on the emphasis level of the notification taught by Hirano with the setting of the time period for accepting the notification taught by Tang such that different types of the notifications associated with applications can be provided with transparency based on the emphasis level of the notification when the device when the user accepts the notification device within the time frame. The motivation or suggestion would be to provide a way to accept or reject the notification so that a user can easily respond by either accepting or not accepting the notification within the time frame.

 	As in Claim 6, SamrtNotification-Hause-Hirano-Tang teaches all the limitations of Claim 1. SamrtNotification-Hause-Hirano-Tang further teaches that the processor is further configured to: control the display to display the notification message after termination of the currently-executed application, in response to the notification of an application having the priority lower than the currently-executed application occurring (SamrtNotification, pages 2-6, while the user is using the application, only notifications with the same or higher priory will be displayed. Notifications with lower priority will be cached to be displayed after the application is either closed or running in the background, so the notification will be placed in the notification queue and wait for active application to shut down to display it).

	As in Claim 7, SamrtNotification-Hause-Hirano-Tang teaches all the limitations of Claim 1. SamrtNotification-Hause-Hirano-Tang further teaches that the processor is further configured to set priorities of each notification type differently, in response to the notification of a specific application being at least one type of a plurality of types (SamrtNotification, pages 2-6, priorities of each notifications type can be set differently based on the notifications of a particular application. For example, if the priority of the received notification of the particular application is higher than the active notification, the notification can be displayed. If the priority of the received notification of the particular application is lower than the active application, the notification will not show up, and will be placed in a notification queue; Hauser, fig. 6 and at least pars. 52-55, 77-78, the user can set a type of notification for each priority level associated with 
	
 	Claim 11 is substantially similar to Claim 1 and rejected under the same rationale.

Claim 15 is substantially similar to Claim 6 and rejected under the same rationale.

 	Claim 16 is substantially similar to Claim 7 and rejected under the same rationale.


5. 	Claims 3, 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Smart Method of managing notification on mobile device” (IPCOM000245581D, published on March 21, 2016, hereinafter SamrtNotification) in view of Hauser et al. (US 2014/0344375 A1) in view of Hirano et al. (US 2016/0334879 A1) in view of Tang, Ky (US 2012/0150853 A1) and further in view of McQuaide et al. (US 2008/0096531 A1).
	 As in Claim 3, SamrtNotification-Hause-Hirano-Tang teaches all the limitations of Claim 1. SamrtNotification-Hause-Hirano-Tang does not teach that the audio content comprises a speech sound message which speaks a text included in the 
 	However, in the same field of the invention, McQuaide teaches the audio content comprises a speech sound message which speaks a text included in the notification (at least pars. 42-43, claim 30, a text-to-speech converter converts text in a notification message into a speech-based message and plays it to a user) and an output volume of the audio content is based on one of the priority of the notification to the priority of the currently executed application (at least pars. 7, 30, 32-33, claim 26,  a volume level of an audible message can be set differently based on importance (threshold) set by the user). 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the controlling of the volume level of the audible message based on the importance taught by McQuaide to control the volume level of the audible message based on the importance for playing it to the user when the mobile device presents different types of notifications of applications based on priority levels. The motivation or suggestion would be to provide a way to control a volume level of an audible message based on the importance so that a may recognize importance levels of the notifications by just hearing the notifications while viewing the active application on the mobile device.
 	 As in Claim 5, SamrtNotification-Hause-Hirano-Tang teaches all the limitations of Claim 1. SamrtNotification-Hause-Hirano-Tang does not teach wherein the processor is further configured to recognize a user voice as the input with respect to an application which provides the notification, in response to the user voice corresponding to a notification sound being input through the microphone.
 	However, in the same field of the invention, McQuaide teaches wherein the processor is further configured to recognize a user voice as the input with respect to an application which provides the notification, in response to the user voice corresponding to a notification sound being input through the microphone (fig. 5, pars. 48, 51, with the microphone 590, the microphone 590 and a speech recognition module are provided for receiving audio/voice commands/responses to the notification including audible messages that can be played to the user (see at least pars. 42-43, claim 30)).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the receiving of the voice commands/responses to the notification (e.g., audible message) taught by McQuaide to receive the voice commands/responses to the notification when the mobile device presents different types of notifications of applications based on priority levels. The motivation or suggestion would be to provide a microphone and a speech recognition system for receiving voice commands to the 

	Claim 13 is substantially similar to Claim 3 and rejected under the same rationale.

 	Claim 14 is substantially similar to Claim 4 and rejected under the same rationale.

 	
6. 	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Smart Method of managing notification on mobile device” (IPCOM000245581D, published on March 21, 2016, hereinafter SamrtNotification) in view of Hauser et al. (US 2014/0344375 A1) in view of Hirano et al. (US 2016/0334879 A1) in view of Tang, Ky (US 2012/0150853 A1) and further in view of Ahn, Sohyun (US 2018/0255015 A1).
	As in Claim 8, SamrtNotification-Hause-Hirano-Tang teaches all the limitations of Claim 7. SamrtNotification-Hause-Hirano-Tang does not teach the processor is further configured to set a priority of the notification to one of a lowest priority or a highest priority, in response to a specific word being included in the notification of the specific application.  
 	However, in the same filed of the invention, Ahn teaches the processor is further configured to set a priority of the notification to one of a lowest priority or a highest priority, in response to a specific word being included in the notification of the specific 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the setting of the higher priority to the notification menu including the specific word taught by Ahn to set the higher priority to the notification menu including the specific word when the mobile device presents different types of notifications of applications based on priority levels. The motivation or suggestion would be to set a higher priority to the notification including a specify word such that the notification including the specific word can be automatically presented to the user.

 	Claim 17 is substantially similar to Claim 8 and rejected under the same rationale.


7. 	Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Smart Method of managing notification on mobile device” (IPCOM000245581D, published on March 21, 2016, hereinafter SamrtNotification) in view of Hauser et al. (US 2014/0344375 A1) in view of Hirano et al. (US 2016/0334879 Tang, Ky (US 2012/0150853 A1) and further in view of Chi et al. (US 2016/0342327 A1).
	As in Claim 9, SamrtNotification-Hause-Hirano-Tang teaches all the limitations of Claim 1. SamrtNotification-Hause-Hirano-Tang does not teach that the electronic device is a head mounted display (HMID), and the screen displays one of an augmented reality (AR) image or a virtual reality (VR) image.
 	However, in the same field of the invention, Chi teaches that the electronic device is a head mounted display (HMID), and the screen displays one of an augmented reality (AR) image or a virtual reality (VR) image (at least fig. 4, at least pars. 72,  169-170, a head mounted display (HMD) (e.g., a glass-type mobile terminal 400 of fig. 4) provides an augmented reality by overlaying a virtual image on a realistic image or background using a display of the glass-type mobile terminal 400), and the execution screen of the application comprises an augmented reality (AR) image or a virtual reality (VR) image (see at least figs. 4, 8-21, pars. 215, 223, 230, 244, execution screen of an application includes the augmented reality by overlaying the virtual image using wearable devices inducing the head mounted display (HMD) of fig. 4; further see pars. 72, 169-170).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the providing of the augmented reality by overlaying the virtual image on Chi to provide the augmented reality by overlaying the virtual image on the display of the head mounted display (HMD) when the system provides notifications of the applications/events based on different priorities. The motivation or suggestion would be to provide a head mounted display (HMD) for presenting content on the HMD that allows a user to easily interact with the content while wearing the HMD.

 	As in Claim 10, SamrtNotification-Hause-Hirano-Tang teaches all the limitations of Claim 9. SamrtNotification-Hause-Hirano-Tang does not teach that the processor is further configured to display the notification message when the application is executed in one of an AR mode or a VR mode.  
 	However, in the same field of the invention, Chi teaches that the processor is further configured to display the notification message when the application is executed in one of an AR mode or a VR mode (see at least figs. 4, 8-21, pars. 215, 223, 230, 244, a notification is displayed on the head mounted display (HMD) of fig. 4).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the providing of the notification on the head mounted display (HMD) taught by Chi to provide the notification on the display of the head mounted display (HMD) when the system provides notifications of the applications/events based on different 

 	Claim 18 is substantially similar to Claim 10 and rejected under the same rationale.


8. 	Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over “Smart Method of managing notification on mobile device” (IPCOM000245581D, published on March 21, 2016, hereinafter SamrtNotification) in view of Hauser et al. (US 2014/0344375 A1) in view of Kwon et al. (US 2017/0102855 A1) in view of Tang, Ky (US 2012/0150853 A1) and further in view of Hirano et al. (US 2016/0334879 A1).
 	As in independent Claim 28, SamrtNotification teaches a method of controlling a display of an electronic device (pages 2-6, a mobile device), the method comprising: 
 	detecting execution of a currently executed application among a plurality of applications to which different priorities are set (pages 2-6, the mobile device determines a currently executed/active application among a plurality of applications to which different priorities are set);
	 displaying a screen, in response to detecting execution of the currently executed application (pages 2-6, the mobile device controls displaying the active application on a screen/display of the mobile device); 

	identifying a priority of the notification (pages 2-6, the mobile device identifies the a priority of the received notification);
	comparing the priority of the notification to a priority of the currently executed application (pages 2-6, the mobile device determines whether the priority of the receive d notification is higher or lower than the active application);
 	in response to the priority of the notification being higher than or equal to a priority of the currently executed application, displaying a first notification message of the notification on the screen (pages 2-6, when the priority of the received notification is higher or equal than the active application, the notification will displayed on the screen. For example, when an App3 is active, the mobile device received a notification from App2. App2 notification will displayed on the screen because it has the higher priority).
 	SamrtNotification does not explicitly teach in response to the priority of the notification being lower than the priority of the currently executed application, control displaying, by the display, a second notification message of the notification and  start a timer to accept an input with respect to the second application, wherein the displayed second notification message is smaller than the displayed first notification message has a greater transparency than a transparency of the first notification message.
 	However, in the same filed of the invention, Hauser teaches in response to the priority of the notification being lower than the priority of the currently executed application, displaying a second notification message of the notification (fig. 6 and at least pars. 77-78, a user can set a type of notification for each priority level associated with an application/event. The user may set different types of notifications for different 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser such that different types of the notifications associated with applications can be provided to the user of the mobile device based on the priority levels between the received notification and the active application. The motivation or suggestion would be to provide different types of notifications based on priority levels for reducing interruptions by the notifications and enhancing user experiences.
 	SamrtNotification-Hauser does not teach that the displayed second notification message is smaller than the displayed first notification message. 
 	However, in the same filed of the invention, Kwon teaches that the displayed second notification message is smaller than the displayed first notification message (at least par. 115, if a priory of an event is low, a notification icon can be displayed in smaller than the notification icon being displayed in higher priority).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the displaying of the notification icon smaller with the lower priority than the notification icon with the higher priority taught by Kwon to control the displaying of the notification in size based on the priority levels when the mobile device presents different types of notifications of applications based on priority levels. The motivation or suggestion would be to provide a way to control displaying of the notification window in size based on priority levels so that the user can be prevented from being bothered by notifications and blocking larger portions of the screen.
 	SamrtNotification, Hauser, and Kwon do not teach starting a timer to accept an input with respect to the second application; the notification message has a greater transparency than a transparency of the first notification message.
 	However, in the same filed of the invention, Tang teaches starting a timer to accept an input with respect to the second application (figs. 8-9, at least pars. 94, and 80, 82, a time frame (or time period) can be set for accepting a notification).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the displaying of the notification icon smaller with the lower priority than the notification icon with the higher priority taught by Kwon with the setting of the time period for accepting the notification taught by Tang such that different types of the 
 	SamrtNotification, Hauser, Kwon, and Tang do not teach that the notification message has a greater transparency than a transparency of the first notification message. 
However, in the same filed of the invention, Hirano that the notification message has a greater transparency than a transparency of the first notification message (fig. 5, at least pars. 31, 62, notifications can be displayed with a transparency corresponding to the emphasis level of the notification).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the visual notification when the priority of the received notification is higher than the currently active application taught by SamrtNotification with the providing of the audio notification when the received notification is lower than the current application taught by Hauser with the displaying of the notification icon smaller with the lower priority than the notification icon with the higher priority taught by Kwon with the setting of the time period for accepting the notification taught by Tang with the displaying of the notification with transparency based on the emphasis level of the notification taught by Hirano such that different types of the notifications associated with applications can be provided with transparency based on the emphasis level of the notification when the device when the 

 	As in Claim 29, SamrtNotification-Hause-Kwon-Tang-Hirano teaches all the limitations of Claim 28. SamrtNotification-Hause-Kwon-Tang-Hirano further teaches that the second notification message is displayed after the currently executed application is terminated, in response to the priority of the notification being lower than the currently executed application (SamrtNotification, pages 2-6, while the user is using the application, only notifications with the same or higher priory will be displayed. Notifications with lower priority will be cached to be displayed after the application is either closed or running in the background, so the notification will be placed in the notification queue and wait for active application to shut down to display it).

   	Claim 30 is substantially similar to Claim 28 and rejected under the same rationale.

	Claim 31 is substantially similar to Claim 29 and rejected under the same rationale.


Response to Arguments
9.	Applicant's arguments with respect to the claims 1, 3, 5-11, 13-18, and 28-31 have been fully considered, but are moot in view of the new ground(s) of rejection.
 	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144